Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  April 17, 2014                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  147437(72)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 147437
  v                                                          COA: 309277
                                                             Allegan CC: 11-017200-FH
  FREDERICK LAWRENCE CUNNINGAM,
             Defendant-Appellant.
  _____________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellee to file a response
  and supplemental authority after oral argument is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              April 17, 2014